Citation Nr: 0426339	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals, status 
post right medial meniscectomy and generalized ligamentous 
laxity, currently rated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1978, and from November 1979 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2003, the Board remanded this case to the RO for 
additional development.  The RO completed the requested 
development and returned the case to the Board in August 
2004.


FINDINGS OF FACT

1.  The residuals, status post right medial meniscectomy and 
generalized ligamentous laxity, are productive of no more 
than slight recurrent subluxation or lateral instability, 
with only mild swelling and fatigability. 

2.  The veteran's right knee is shown to have arthritis, with 
pain on motion and motion from 5 degree extension to 100 
degrees flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals, status post right medial meniscectomy and 
generalized ligamentous laxity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision of July 2001; a letter dated in March 2001; the 
statement of the case dated in September 2002; and the 
supplemental statement of the case dated in May 2004.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO clearly explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The March 2001 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
several medical opinions with respect to the nature and 
severity of the veteran's right knee disability.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished in the case at hand; there is no defect with 
respect to the timing of the VCAA notice requirement.

Increased Ratings.  In November 1986 the RO established 
service connection for residuals, status post partial right 
medial meniscectomy and generalized ligamentous laxity.  This 
disability was rated as 20 percent disabling under Diagnostic 
Code (DC) 5257.  In January 1989, the RO reduced the rating 
to 10 percent.  In March 2001, the veteran filed a claim for 
an increased rating.  In July 2001, the RO continued the 10 
percent rating under DC 5257 and granted a separate 10 
percent disability rating for arthritis of the right knee 
under DC 5010.  The veteran has appealed, arguing that 
increased ratings are warranted because he lost his full-time 
job as a forklift driver and must wear a brace and walk with 
a cane because of the right knee disability.

Legal Criteria.  Disability evaluations are determined by 
comparing the veteran's present symptomatology with the 
criteria set forth in the VA's Schedule for Ratings 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a  
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97.  In August 1998, VA 
General Counsel issued VAOPGCPREC 9-98.  Citing Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991), the General 
Counsel found that even if the claimant technically has full 
range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and § 4.59 
would be available.

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

Under DC 5262, "tibia and fibula, impairment of," a 20 
percent evaluation is warranted where there is malunion with 
moderate knee or ankle disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Further, favorable ankylosis of the 
knee, in full extension or in slight flexion between 0 
degrees and 10 degrees, warrants a 30 percent evaluation 
under DC 5256; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  

Factual Background.  A VA examination report, dated in April 
2001, reflects that the veteran presented with right knee 
pain.  He had had a medial meniscectomy in the 1980s, with 
some ligamentous laxity.  The veteran also reported a prior 
ACL reconstruction.  He did not use crutches, canes, braces 
or corrective shoes, but took anti-inflammatory medications 
as needed.  The veteran reported that his pain slowed him 
down significantly.  On examination, the veteran's range of 
motion was to 120 degrees, and was painful at the extremes.  
He had 1+ laxity on testing of the anterior cruciate 
ligament.  The veteran did not have effusion, or medial or 
lateral instability.  X-rays of the knees showed degenerative 
changes.  Clinical impression was of status post anterior 
cruciate ligament reconstruction with residual instability 
and osteoarthritis that is symptomatic.  This disability 
slowed the veteran down and caused him to lose several days 
of work.

VA outpatient treatment reports, dated from April 2001 to 
December 2003, include many complaints of right knee pain, 
popping and giving way.  When he was seen in July 2002 for 
complaints of chronic right knee pain, it was noted that he 
used a cane and a hinged knee brace and that he continued to 
complain of the knee giving out.  In October 20002 he was 
accorded an orthopedic surgical consultation to evaluate his 
right knee pain and instability.  The veteran reported a 
feeling of instability and that the knee gave way several 
times a day.  He had been unable to work at his job as a 
forklift operator because of pain in the knee and had been 
let go from his job because of his inability to perform his 
duties.  Examination revealed excellent range of motion from 
0 to 135 degrees.  He was stable to varus and valgus testing.  
There was no effusion.  X-rays demonstrated both bone plugs 
and tendinous screws in place without evidence of hardware 
failure.  Joint spaces were maintained well.  The veteran was 
referred for therapy for some stretching and strengthening 
exercises.  

VA outpatient treatment records reflect that the veteran was 
again seen in August 2003 for complaints of chronic right 
knee pain.  He used a cane and a hinged knee brace.  
Examination revealed mild edema.  There was increased patella 
femoral crepitus and localized cellulitis in the medial 
superior tibial area.  Orthopedic examination later in August 
2003 revealed that his right quadriceps appeared to be mildly 
atrophied compared to the left.  He was tender over the 
tibial screw from his previous repair.  He had full extension 
and flexion of his leg to 120 degrees.  There was notable 
crepitance with passive range of motion.  At extension and 20 
degrees of flexion, he had no varus or valgus instability on 
testing.  He had a negative Lachman's and appeared to have 
good anterior and posterior stability.  He had difficulty 
squatting down and was not able to do duck walking without 
pain.  The McMurray's test was equivocal.  X-rays revealed a 
small degree of arthritic change of his knee.  In September 
2003, an MRI of his right knee revealed no bone marrow edema.  
There were cortical irregularities of the tibial plateau.  
There was focal defect noted in the cartilage located at the 
posterior aspect of the femur at the medial compartment.  A 
small amount of fluid was present within the joint.

The veteran was afforded another VA examination for 
disability evaluation purposes in April 2004, at which time 
the veteran complained of burning, swelling, and occasional 
"giving up."  He reported that he fell three weeks prior to 
the examination when his right knee gave up while he was 
working on his wife's car.  He had been wearing knee support 
and using a cane over the past four years, and currently was 
taking 75 milligrams of Diclofenac.  On examination, the 
veteran had a well-healed surgical scar, measuring four 
inches on the frontal aspect of his right knee.  Mild 
swelling was noted.  Range of motion of the right knee was 
limited from 5 to 100 degrees.  The knee was stable with no 
laxity.  The veteran also had easy fatigability and 
"stability of pain manifestation."  There was no 
neurological involvement.  Relevant clinical diagnosis was of 
injury to the right knee, status post anterior cruciate 
ligament graft with residuals.

Analysis.  The Board finds that a rating in excess of 10 
percent under DC 5257 is not warranted.  Multiple VA 
examination reports show that there was no evidence of 
anterior or posterior subluxation of the right knee, and no 
evidence of laxity of the medial or lateral compartment 
ligaments.  Therefore, the Board finds that the evidence is 
insufficient to show severe recurrent subluxation or 
instability, and that the criteria for a 20 percent rating 
under DC 5257 have not been met.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

In this case a separate 10 percent rating has been assigned 
under DC 5010 based upon arthritis with painful motion.  The 
most restricted range of motion of record is reflected in the 
April 2004 VA examination, which showed extension limited to 
5 degrees and flexion to 100 degrees.  This limitation of 
motion does not satisfy the criteria for even a compensable 
rating under either DC 5260 or DC 5261.  A higher evaluation 
for arthritis with painful motion is not warranted for 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca.  In 
this case, the VA examination reports do not contain evidence 
of such symptoms as neurological impairment, incoordination, 
loss of strength, or any other findings that would support a 
higher rating on the basis of functional loss due to pain.  
While some swelling and fatigability have been shown, the 
Board finds that these symptoms are contemplated by the 
assigned ratings.

In summary, the medical evidence includes a finding of 
"minimal" arthritis.  Based on the foregoing, the Board 
finds that, when the ranges of motion in the right knee are 
considered together with the evidence of functional loss due 
to right knee pathology, the evidence does not support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.

The Board has considered the possibility of a higher rating 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, in this case there is no 
evidence of ankylosis of the right knee or other impairment 
of the right knee which would warrant higher rating.

Since the preponderance of the evidence is against allowance 
of increased ratings, the benefit of the doubt doctrine is 
inapplicable.

Further, an extraschedular evaluation is not warranted in the 
veteran's increased rating claims, since the evidence does 
not show that the service-connected disabilities at issue 
here present an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the veteran's right 
knee disability has not required frequent periods of 
hospitalization.  Therefore, the regular schedular standards 
adequately compensate the veteran for any adverse industrial 
impact caused by his disabilities.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
residuals, status post right medial meniscectomy and 
generalized ligamentous laxity, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



